 1                                                                       JS-6
2
 3
4
 5
6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISIION
11   YOUHANNA SAWAGED,                            No. 2:19-cv-00148-PSG(JDE)
12                         Plaintiff,
                                                  ORDER DISMISSING ACTION
13                    v.                          FOR FAILURE TO PAY FILING
                                                  FEES OR OBTAIN
14 ~, ~ DFS,
                                                  AUTHORIZATION TO
15                         Defendant.             PROCEED IN FORMA
16                                                PAUPERIS

17
18        On January 8, 2019, Plaintiff Yardley Rojas ("Plaintiff') submitted a
19 civil complaint for filing with this Court. Dkt. 1. Plaintiff did not pay a filing
20 fee but did file a Request to Proceed In Forma Pauperis. Dkt. 3("IFP
21 Request"). On January 14, 2019, the Court denied Plaintiffs IFP Request and
22 ordered Plaintiff to pay the filing fees in full within 30 days or the case would
23 be dismissed. Dkt. 5. In so ordering, the Court noted:
24             Plaintiff states he earn $2,4000 per month and has $800 in a bank
25             account. Although Plaintiff states he contributes for his mother
26             and sister's support, he does not state the amount of the support,
27             nor does he state any expense information. Plaintiff has not met
28             his burden to show indigency. See Local Rule 5-2.
 1 Id. Plaintiff did not timely pay the filing fees as ordered or request additional
 2 time in which to do so.
 3          Although not authorized to do so, on February 6, 2019, Plaintiff
 4 submitted a second IFP Request(Dkt. 6)contradicting the prior IFP Request
 5 and attesting Plaintiff is no longer employed and no longer has any money in a
 6 bank account. In the second IFP Request, Plaintiff did not answer certain
 7 questions, such as the salary and wages he earned from his last employment
 8 and what income is reflected in Plaintiffs 2018 income tax return. Plaintiff
 9 also again provided no information regarding expenses. Further, in an
10 unsworn attachment, Plaintiff stated that Plaintiff"separated from the work of
11 1/03/2019." Dkt.6 at 3(CM/ECF pagination).
12          All parties instituting any civil action in a district court, except an
13 application for writ of habeas corpus, must pay a filing fees of$400.1 See 28
14 U.S.C. § 1914(a). An action may proceed despite a plaintii~s failure to prepay
15 the entire fee only if he is granted leave to proceed IFP under 28 U.S.C. §
16 1915(a). See Andrew v. Cervantes,493 F.3d 1047, 1051 (9th Cir. 2007).
17          Here, Plaintiffs IFP Request was denied, and, despite an order to do so
18 and a warning that a failure to pay the required fees would result in a dismissal
19 ofthe action, Plaintiff has not prepaid the required fees. Thus, the case cannot
20 proceed. See 28 U.S.C. § 1914(a); Andrews,493 F.3d at 1051.
21      Plaintiff's unauthorized second IFP Request does not alter the Court's
22 analysis. First, the original IFP Request, filed at the time Plaintiff initiated this
23 action, Plaintiff had sufficient resources to prepay the filing fees at that time.
24 I, Plaintiffs second IFP Request, sent weeks later, even taken at face value, does
25
    In addition to the $350 filing fee required by 28 U.S.C. § 1914(a), civil litigants must
26 pay an administrative fee of$50. See 28 U.S.C. § 1914(Judicial Conference Schedule
27 of Fees, District Court Misc. Fee Schedule, § 14). The additional fee does not apply
   to persons granted leave to proceed IFP. See id.
28
                                               2
 1   not alter that assessment. Second, Plaintiff was not authorized to file a second
 2 IFP Request. Third, the second IFP Request does not answer important
 3 questions, including the income reflected in Plaintiff's most recent income tax
4 return. Thus, even considering the second IFP Request, Plaintiff has met his
5 burden to justify IFP status. Fourth, the contradictions between the original
6 and second IFP Requests cast serious doubt on the second IFP Request. For
7 example, Plaintiff asserts in a matter of weeks, Plaintiff went from employed,
 8 earning $2,400 per month with $800 in the bank, to unemployed with no
 9 money in any bank account. Plaintiff purports to attach an explanation that
10 Plaintiff"separated" from employment, but that explanation is not under oath.
11 Under 28 U.S.C. § 1915(a)(1), any IFP Request must be supported by an
12 affidavit(or declaration), not an unsworn statement appended to a declaration.
13       Plaintiff did not meet Plaintiffs burden to justify an order authorizing
14 the case to proceed without prepayment offees. Plaintiff was ordered to pay
15 the required filing fees by not later than February 13, 2019. Plaintiff did not do
16 so or seek additional time in which to do so.
17       IT IS THEREFORE ORDERED that this action is DISMISSED. No
18 further filings shall be accepted under this case number.
19
20 Dated:           ~~ l ~
21
                                                 PHILIP S. GUTIERREZ
22                                               United States District Judge
23
24 Presented By:
25
26
     J         D. EARLY
27       nited States Magistrate Judge
28
                                             3
